Citation Nr: 0931728	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-17 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbar spine degenerative disc disease with 
disc herniation (claimed as back disorder).

2.  Whether there was clear and unmistakable error (CUE) in 
the November 2001 rating decision that denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 1987. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Veteran testified before a Decision Review 
Officer (DRO) in a hearing at the RO in July 2004.  The Board 
denied the Veteran's claims in September 2007.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claim (Court).  In the September 2008 Joint 
Motion, and subsequent Court order, the parties (Court) 
agreed that remand was necessary so that the Board could 
provide the Veteran with his requested personal hearing 
before a Member of the Board.

In compliance with the Court order, the Veteran was scheduled 
for a hearing at the Board in Washington, DC.  Notification 
of the scheduled hearing was sent to both the Veteran and his 
representative.  38 C.F.R. § 20.702 (b) (2008).  In 
correspondence dated March 2009, the Veteran's representative 
advised the Board that neither he nor the Veteran would be 
available to attend the scheduled hearing.  Additional 
evidence was submitted and it was indicated that the desire 
was for the Board to adjudicate the claim.  The Board 
construes this correspondence as a waiver of RO consideration 
of this evidence and as a withdrawal of the hearing request.  
38 C.F.R. § 20.702 (e) (2008).  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for 
degenerative disc disease with mild bulging disc L4-5 was 
previously denied by the RO in a rating decision in November 
2001.  It was held that the evidence did not demonstrate a 
causal relationship between the disability which occurred in 
service and the Veteran's current disorder.  He was notified 
of this decision.  He filed a timely Notice of Disagreement 
(NOD); a Statement of the Case (SOC) was issued in April 
2002; however, the VA did not receive a timely Substantive 
Appeal.

2.  The evidence associated with the claims file since the 
November 2001 denial of service connection for degenerative 
disc disease with mild bulging disc L4-5 is either cumulative 
or redundant of evidence previously of record or, if new, 
does not relate to unestablished facts necessary to 
substantiate the claim for service connection for 
degenerative disc disease with mild bulging disc L4-5 and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The November 2001 rating decision, denying service 
connection for degenerative disc disease with mild bulging 
disc L4-5 based upon a finding that the Veteran's current 
disorder was unrelated to his in-service symptomatology of a 
back disorder, was supportable by the facts and law extant at 
the time of the decision.  The RO clearly considered the in-
service finding in reaching the decision.


CONCLUSIONS OF LAW

1.  The RO's rating decision in November 2001 denying service 
connection for degenerative disc disease with mild bulging 
disc L4-5 is final.  38 U.S.C.A. § 7105 (West 2002 & Supp 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  As the evidence received since November 2001 is not new 
and material, the claim of service connection for 
degenerative disc disease with mild bulging disc L4-5 is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2009); 38 
C.F.R. § 3.156 (2008).

3.  The November 2001 rating decision, which denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5, did not contain CUE.  38 C.F.R. § 3.105 (a) 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claims and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 VCAA letter 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  There is no violation in this case.  In the noted 
VCAA letter, the Veteran was advised of both the type of 
evidence needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. New and Material

Service connection for degenerative disc disease with mild 
bulging disc L4-5 was denied on the merits in an RO rating 
decision issued in November 2001, based on the RO's finding 
that the evidence of record did not show that the Veteran's 
current back disorder was related to his in-service 
complaints of a back disorder.  Because the Veteran did not 
file a timely Substantive Appeal in regard to the November 
2001 RO rating decision, that decision is final.

The Board is aware that the Veteran and his representative 
have asserted that a timely Substantive Appeal was filed.  In 
this regard, to be considered timely, the Substantive Appeal 
must be filed within 60 days from the date the agency of 
original jurisdiction mails the SOC or within the remainder 
of the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 20.302(b).  In this case, 
while the Substantive Appeal is dated within the proper time 
period for perfecting an appeal (July 2002), it was not 
received by the RO until after the time period for perfecting 
an appeal (November 2003).  Thus, the Board finds that the 
Substantive Appeal was not filed timely.  38 U.S.C.A. 
§ 7105(d)(3) (timeliness or adequacy of response shall be 
determined by the Board).  A timely Substantive Appeal was 
not received; therefore the Veteran did not perfect an appeal 
and the November 2001 rating decision became final.  
38 C.F.R. §§ 20.202, 20.302, 20.1103.  

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

The evidence of record at the time of the November 2001 
denial (the last final adjudication of degenerative disc 
disease with mild bulging disc L4-5) included the Veteran's 
service treatment records; post-service private treatment 
records and an August 2001 VA examination report.

Since the November 2001 rating decision, the additional 
evidence received includes private treatment records 
(including an October 2001 MRI report showing small central 
disc herniation at L5-S1 and disc bulge with annular tear at 
L4-5), Social Security Administration (SSA) records 
associated with the Veteran's claim for SSA disability 
benefits, Office of Personnel Management (OPM) records 
associated with the Veteran's OPM disability application and 
various lay statements submitted by the Veteran.  
Significantly absent in this additional evidence is any 
competent evidence indicating a relationship between the 
Veteran's period of service and his claimed back disorder 
(i.e., evidence showing the Veteran's current back disorder 
was related to his in-service complaints of a back disorder).  

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in November 2001.  The new items 
of evidence, however, are not "material" because nothing 
therein shows the claimed degenerative disc disease with mild 
bulging disc L4-5 was related to the Veteran's period of 
service (or the in-service complaints of a back disorder), 
which was the element that led the claim to be originally 
denied.  

Accordingly, nothing in the additional evidence relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim.  
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for degenerative disc disease with mild bulging 
disc L4-5 has not been received, and the RO's decision of 
November 2001 remains final.  

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed 
degenerative disc disease with mild bulging disc L4-5 was 
related to the Veteran's period of service.  As such, the 
additional evidence is not new and material and it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of service connection for degenerative disc 
disease with mild bulging disc L4-5.  Because the Veteran has 
not presented new and material evidence sufficient to reopen 
the claim of service connection for degenerative disc disease 
with mild bulging disc L4-5, the appeal must be denied on 
this basis.  As the Veteran in this case has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen this finally-disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

III. CUE

According to a November 2004 statement from the Veteran's 
representative, the Veteran asserts CUE in a November 2001 
rating decision denying service connection for degenerative 
disc disease with mild bulging disc L4-5 because the Veteran 
"filed for a back injury...  [and] service connection for 
back injury '[degenerative disc disease]' should have been 
established as [at] least 0% service connected."  At the 
July 2004 RO hearing, and in other statements, the Veteran's 
representative has asserted that CUE was committed when the 
RO adjudicated a claim for entitlement to service connection 
for degenerative disc disease with mild bulging disc L4-5, 
instead of adjudicating a claim for "low back injury."

A.	Factual Background

The Veteran served on active duty in the U.S. Army from 
November 1983 to September 1987.  On the Veteran's September 
2000 application for compensation, he stated that he injured 
his back while stationed in Korea, and again while stationed 
at Ft. Bragg.  Service medical records showed complaints of 
back pain in May 1986 and in March 1987.  The Veteran was 
diagnosed with muscle strain on both occasions.  X-rays of 
the Veteran's back from May 1986 were normal.  After 
examinations in January 1984, January 1985, January 1986, 
January 1987, and July 1987, clinical evaluations for the 
Veteran's spine and other musculoskeletal parts were reported 
as normal.  There were no defects related to the Veteran's 
lower back noted on these examinations.  Of record for all 
these examinations but one, are reports of medical history in 
which the Veteran specifically denies recurrent back pain.  
There is no report of medical history of record for the July 
1987 examination.  

Private treatment records show that in September of 1988, the 
Veteran bent over to pick up a mail bag and then had a sudden 
onset of pain.  The Veteran was diagnosed with acute lumbar 
strain.  Significantly, there was no history of continuing 
back pathology from service.  Private treatment records from 
May 1993 show an impression of possible mild disc syndrome, 
and records from 1995 and 1996 show treatment for low back 
pain.  Records from August 1999 show a diagnosis of 
lumbosacral strain, improved, and the reported findings of 
magnetic resonance imaging from August 2000 show degenerative 
change and mild disc bulge at L4-5.  

An August 2000 private treatment report shows an assessment 
of a disc disorder, not otherwise specified, with myelopathy.  
A November 2000 private treatment report from a different 
physician shows that the Veteran reported that he had had low 
back pain since lifting a large military tent while he was in 
the service.  He reported one more episode of low back pain 
in service, one episode in 1988 after lifting a mail bag 
while working at the Post Office, and other episodes since 
that time.  The physician's diagnosis included "1.  Chronic, 
intermittent left low back pain exacerbated over the years 
with lifting and twisting.  2.  Left L5-S1, possibly 4-5 
facet joint syndrome.  3.  Rule out symptomatic degenerative 
disc disease at L4-5."  

The Veteran was given a VA examination in August 2001.  At 
that examination, the Veteran reported hurting his back twice 
while in service, and then again after service when he lifted 
a bag of mail.  After an examination and review of an MRI 
which the examiner reported as showing degenerative change 
and mild disc bulge at L4-5, the examiner diagnosed the 
Veteran with degenerative changes of the lumbar spine.  

In a November 2001 rating decision, the RO denied service 
connection for degenerative disc disease with mild bulging 
disc L4-5.  In its reasons and bases, the RO wrote that while 
the Veteran "suffered from two episodes of acute and 
transitory low back strains while in service... other evidence 
received in connection with this claim shows that the Veteran 
currently suffers from degenerative disc disease with mild 
bulging disc, L4-5, which is unrelated to the disability 
which occurred in service."  The RO noted that the Veteran 
was a mailman and that the evidence submitted details 
repeated treatment after service for low back pain usually 
brought on by lifting something.  Service connection was 
denied because "the evidence fails to show a relationship 
between the disability which occurred in service and the 
current condition."

B.	Relevant Law in 2001

38 C.F.R. § 3.303 (2001), state in pertinent part:  "Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
Veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case."     



C.	Analysis

38 C.F.R. § 3.105(a) provides in pertinent part: "[P]revious 
determinations which are final and binding . . . will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended."  See also 38 U.S.C.A. 
§ 5109A (West 2002); Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc), cert. denied, 539 U.S. 926 (2003).  For 
clear and unmistakable error to exist either (1) the correct 
facts in the record were not before the adjudicator or (2) 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  In addition, "the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)); see Busto v. West, 179 F.3d 1378, 
1380 (Fed. Cir. 1999) (expressly adopting "manifestly 
changed the outcome" language of Russell, supra).  "In 
order for there to be a valid claim of clear and unmistakable 
error . . . [t]he claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, 3 Vet. App. at 313.  That is because, "even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Id. ("It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'" and, there is a "presumption of validity 
to otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error). 

The Board has carefully reviewed the evidence of record and 
the RO reasoning at the time of the November 2001 rating 
decision and the law extant at that time and concludes that 
the application of the law to the facts in this case is 
against a finding that CUE was committed by the RO in the 
November 2001 rating decision.  At the July 2004 hearing, the 
Veteran's representative argued that the Veteran should have 
been service-connected for a "low back condition" and that 
the degenerative disk disease with mild bulging should have 
been secondary to that "condition."  If he is arguing that 
the Veteran should be service-connected for the various past 
diagnoses of low back strain, his argument is flawed as 
service connection is granted for current disability, and not 
conditions that existed in the past.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also 38 C.F.R. § 3.303 (2002).  
If he is arguing that the Veteran's "current disability" in 
2001 was different than the one assigned by the RO, as 
explained below, this would be an attack as to how the facts 
were weighed and cannot constitute clear and unmistakable 
error.  Russell, 3 Vet. App. at 313.  

The law at the time of the November 2001 rating decision, and 
now, required a current disability for service connection to 
be granted.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also 38 C.F.R. § 3.303 (2002).  The RO weighed 
the evidence and determined that at that time the Veteran's 
current disability was "degenerative disc disease with mild 
bulging disc L4-5."  The relevant evidence of record at that 
time consisted of the service medical records, the Veteran's 
application for compensation, and private treatment records.  
The private treatment records showed that the Veteran had 
prior low back strains, and currently had low back pain, 
degenerative changes, and mild disc bulge at L4-5.  The VA 
examination reported degenerative changes of the lumbar 
spine.  Since the competent evidence of record showed 
different diagnoses for the Veteran's low back, whether or 
not the Veteran's current disability at that time was best 
categorized as degenerative disc disease with mild bulging 
disc L4-5 is debatable.  Since the RO's determination of the 
categorization of the Veteran's disability in the November 
2001 rating decision was debatable, it cannot constitute 
clear and unmistakable error.  See Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995) (difference of opinion in outcome of 
adjudication or disagreement as to how facts were weighed and 
evaluated does not provide basis upon which to find that VA 
committed error during the adjudication process).  It is 
clear that the RO considered whether the in-service injuries 
had resulted in the current back disorder, and concluded that 
it did not.  The evidence overwhelmingly supported this 
conclusion.

Based upon the above reasons, the Board finds that the RO's 
determination in November 2001 to deny service connection for 
degenerative disc disease with mild bulging disc L4-5 cannot 
constitute clear and unmistakable error.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for degenerative disc disease 
with mild bulging disc L4-5, the appeal to this extent is 
denied.  

The claim of clear and unmistakable error in the November 
2001 rating decision in denying service connection for 
degenerative disc disease with mild bulging disc 
L4-5 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


